Citation Nr: 0517166	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  93-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 1996, 
for a separate rating for arthritis with painful or limited 
motion of the right knee.

2.  Entitlement to a rating in excess of 10 percent for right 
knee disability based upon arthritis with painful or limited 
motion.

3.  Entitlement to a rating in excess of 20 percent for right 
knee disability based upon subluxation and lateral 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
(ACDUTRA) from January to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the evaluation for the veteran's 
right knee disorder was increased from 10 percent to 100 
percent from November 27, 1991, to December 31, 1991, based 
on convalescence for right knee arthroscopic surgery, 
pursuant to 38 C.F.R. § 4.30.  Thereafter, effective January 
1, 1992, the prior 10 percent rating for the veteran's right 
knee disorder was increased to 20 percent under Diagnostic 
Code 5257.

By a decision dated in January 2000, the RO held that the 
veteran was entitled to a separate 10 percent rating for 
degenerative arthritis of the right knee effective April 16, 
1996.  The RO stated that VAOPGCPREC 23-97 held that if the 
veteran does not at least meet the criteria for a zero-
percent rating under Diagnostic Code 5260 or Diagnostic Code 
5261 based upon limitation of motion, there was no additional 
disability for which a rating may be assigned.  The RO held 
that even though the veteran was found to have degenerative 
arthritis of the right knee as early as 1991, limitation of 
motion criteria were not met until VA examination of April 
16, 1996. 

This case was remanded by the Board in January 1995, November 
1997, July 2000, and August 2003 for further developments and 
is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran has perfected an appeal from a September 1992 
RO decision which assigned a 20 percent rating for the right 
knee disability effective January 1, 1992,  under Diagnostic 
Code 5257.

2.  Degenerative joint disease of the right knee was shown on 
X-rays taken on November 12, 1991; painful motion of the knee 
was noted prior to this date.

3.  The veteran's right knee disability is manifested by 
arthritis with limitation of motion of the right knee; right 
knee flexion was 125 to 130 degrees in February 1992, 30 
degrees on examination on April 16, 1996, and 110 degrees on 
examination on August 2, 2001.

4.  The veteran's right knee disability is manifested by no 
more than moderate recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 12, 1991, 
but no earlier, for the assignment of a separate compensable 
rating for arthritis with painful or limited motion of the 
right knee have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2003); VAOPGCPREC 9-98 (1998).

2.  The criteria for a rating in excess of 10 percent based 
upon arthritis with limitation of motion of the right knee 
were not met prior to April 16, 1996.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5260 (2004).

3.  The criteria for a rating of 20 percent based upon 
arthritis with limitation of motion of the right knee were 
met as of April 16, 1996.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2004).

4.  The criteria for a rating in excess of 10 percent based 
upon arthritis with limitation of motion of the right knee 
are not met on or after August 2, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5260 (2004).

5.  The criteria for a rating in excess of 20 percent based 
upon subluxation and lateral instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Even if the claimant technically has full range of motion but 
the motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be available.  
See Lichtenfels, 1 Vet. App. at 488.  Where additionally 
disability is shown, a veteran rated under DC 5257 can also 
be compensated under DC 5003 and vice versa.

This is precisely the situation in this instance.  The 
veteran was originally rated for internal derangement of the 
right knee.  Subsequently, a separate compensable rating was 
assigned for arthritis of the right knee with limitation of 
motion.

I.  Entitlement to a Separate Rating for Arthritis with 
Limited or Painful Motion of the Right Knee Prior to April 
16, 1996.  The effective date of an award of compensation or 
a claim for increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004). 

Moreover, an effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400 (o)(2) (2004).  Further, VA medical records 
may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (2003).

Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain".  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Section 4.45(f) states that "[p]ain on movement, 
swelling, deformity or atrophy of disuse" as well as 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45(d) and (e).  
Section 4.59 contemplates "at least the minimum compensable 
rating" for painful motion "with joint or periarticular 
pathology". 

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis, and 
DC 5003 is to be "read in conjunction with" section 4.59.  
DC 5003 is "complemented by" section 4.40.  See Hicks v 
Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 4.40, 
4.45, and 4.59 are applicable in evaluating arthritis.  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks, 8 Vet. App. at 421.

After a review of the evidence, the Board concludes that a VA 
X-ray report dated November 12, 1991, is sufficient to 
establish that the veteran was entitled to a separate 
compensable rating for arthritis with painful motion of the 
right knee.  Specifically, the November 1991 report indicated 
that the veteran had "DJD [degenerative joint disease] 
involving mainly the knee compartment with hypertrophic spur 
formation of the articular surface of the tibia."  The Board 
finds that this evidence is, in fact, the first date that 
entitlement to a separate compensable rating based on 
arthritis with painful motion was warranted.

As noted above, the RO, relying upon VAOPGCPREC 23-97, held 
that even though the veteran was found to have degenerative 
arthritis of the right knee as early as 1991, limitation of 
motion criteria were not met until VA examination of April 
16, 1996.  However, General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  Thus, even if the claimant technically has 
full range of motion but the motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available.  The Board finds that the record 
clearly establishes that the motion of the veteran's right 
knee was inhibited by pain prior to November 1991.

Parenthetically, the Board notes that the veteran filed a 
claim for an increased rating on December 10, 1991, within a 
month from the date of the X-ray report.  As noted above, the 
effective date for an increase can be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  

In this case, the veteran filed a claim for an increase in 
December 1991 and arthritis was shown in November 1991.  
Therefore, the Board finds that the "date entitlement 
arose" is November 12, 1991, which is within one year of the 
date of claim and this date should be the appropriate 
effective date.

The Board has also considered whether there is any 
correspondence or medical evidence indicating an intent to 
file a claim prior to November 1991.  The Board has carefully 
reviewed the entire record, including VA medical records, but 
finds that there is nothing in these records which can be 
construed as an earlier claim for an increased rating.

Review of the claims folder reveals that the veteran 
originally filed a claim for a right knee injury in 1972.  A 
January 1973 X-ray showed a normal right knee.  Service 
connection was granted for an internal derangement by rating 
decision dated in February 1973.  An X-ray in March 1984 
undertaken to rule out degenerative joint disease showed a 
"normal study."  A private medical statement dated in 
February 1985 reflected that the veteran had "some minor 
spur formation" of the right knee and "might very well be 
developing arthritic changes;" however, no diagnosis of 
arthritis was made.  

There was no further medical evidence indicating an intent to 
file a claim for an increased rating of the veteran's 
service-connected right knee disability until December 1991.  
In support of that claim, the veteran submitted the November 
1991 X-ray showing degenerative joint disease.  Therefore, an 
effective date of November 12, 1991, for the grant of a 
separate compensable rating for disability of the right knee 
based upon arthritis with painful motion, but no earlier, is 
warranted.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Arthritis with Limited or Painful Motion of the Right Knee.  
VA outpatient treatment records dated in November 1991 
reflect that the veteran was seen for complaints of right 
knee pain, swelling and giving way with infrequent locking.  
X-rays of the right knee taken on November 12, 1991, showed 
degenerative joint disease.  On November 27, 1991, the 
veteran underwent arthroscopic surgery on the right knee 
which resulted in a diagnosis of medial meniscus tear and 
abundant synovitis of the right knee.  Physical therapy 
progress notes reflect that he had active right knee flexion 
to 125 degrees and passive flexion to 130 degree in February 
1992.  When he was seen in April 1992, he reported persistent 
pain and swelling.  Examination revealed minimal effusion and 
good range of motion.

In VA joints examination conducted on April 16, 1996, the 
veteran complained of pain, popping, and swelling of the 
right knee.  He reported that he had worn a knee brace since 
the arthroscopic surgery in November 1991.  Examination 
revealed that his gait was altered in that he favored the 
right knee.  He had small scars from arthroscopic surgery 
that were barely visible.  No effusion was detected, though 
the right knee was larger than the left.  He had tenderness 
medially on the right knee.  There was a moderate degree of 
lateral instability.  Range of motion revealed that flexion 
of the right knee was 30 degrees and flexion of the left knee 
was 135 degrees.  He had moderate to severe pain at the 
maximum flexion of the right knee.  X-ray examination 
revealed moderate degenerative changes in the right 
retropatellar and femoral tibial joints.  The diagnosis was 
degenerative arthritis of the right knee.

When the veteran was next accorded an examination for 
disability evaluation purposes on August 2, 2001, the veteran 
reported pain with activity but was on no medication.  He 
wore a knee brace intermittently when his discomfort was 
great.  His occupation was that of a teacher and he stated 
that he lost between 5 and 7 days a year due to his knee 
pain.  He was 6 feet 2 inches tall and weighed 250 pounds.  
He walked with a moderate limp favoring the right lower 
extremity.  The circumference of the knee on the right was 17 
inches as compared to 16 inches on the left.  The range of 
motion on the right was from 0 degrees of full extension to 
110 degrees of flexion.  This was both active and passive.  
The veteran did not go beyond this point without experiencing 
considerable pain.  He had tenderness medially and palpable 
osteophytes along the medial border of the left knee.  He had 
subpatellar crepitus but no joint effusion.  There was 
subpatellar pain.  No instability could be demonstrated of 
the medial or lateral collateral ligaments and he had a 
negative anterior and posterior drawer sign.  He had a 
negative McMurray sign.  X-rays showed moderately advanced 
degenerative joint disease and osteoarthritis.  The 
examiner's impression was that the veteran experienced 
moderately severe functional loss due to pain with x-rays and 
examination consistent with hypertrophic degenerative joint 
disease of the right knee.

Thus, after the arthroscopic surgery in November 1991, 
physical therapy progress notes reflect that the veteran had 
active right knee flexion to 125 degrees and passive flexion 
to 130 degree by February 1992.  When he was seen in April 
1992, examination revealed good range of motion.  The 
veteran's knee flexion/extension motion was most recently 
reported as full extension (anatomically 0 degrees) to 110 
degrees of flexion (with 140 degrees being anatomically 
normal).  Thus, range of motion findings in 1992 and again in 
2001 do not even meet the criteria for a 0 percent rating 
based upon limitation of motion under either DC 5260 or DC 
5261.  Specifically, a 0 percent rating requires that flexion 
be limited to limited to 60 degrees or extension limited to 5 
degrees.  However, the findings in 1992 and 2001 warrant a 
compensable rating based upon arthritis with painful motion 
under 38 C.F.R. § 4.59.  

Significantly, the April 1996 examination showed flexion 
limited to 30 degrees, which is consistent with a 20 percent 
rating.  The examination of August 2001 reflects significant 
improvement in the range of motion for the right knee since 
the April 1996 examination.  As of the date of the 
examination in August 2001, there is no basis for a rating in 
excess of 10 percent under DCs 5260 or 5261.  

After a careful review of the medical evidence of record, the 
Board finds that no more than a 10 percent rating for right 
knee disability based upon arthritis with limited or painful 
motion is warranted for the period from November 1991 until 
the examination on April 16, 1996, or subsequent to the 
examination on August 2, 2001.  However, since the 
examination on April 16, 1996, revealed limitation of flexion 
to 30 degrees, a 20 percent rating is warranted from this 
date until the examination of August 2, 2001, which revealed 
flexion to be 110 degrees.  

In reaching the above conclusions, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  As noted, the examiner in August 2001 specifically 
noted that the veteran experienced moderately severe 
functional loss due to pain.  The veteran reported that he 
wore a knee brace intermittently when his discomfort was 
great but that he was on no medication and lost between 5 and 
7 days a year from his job as a teacher due to his knee pain.  
In the opinion of the Board, a 10 percent rating based upon 
arthritis with painful motion, as well as the 20 percent 
rating based upon instability, contemplate the degree of 
functional impairment caused by the right knee disability, 
including the loss due to pain.

III.  Entitlement to a Rating in Excess of 20 Percent for 
Subluxation and Lateral Instability, Right Knee.  Diagnostic 
Code 5257 provides for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the evidence reflects the presence of no 
more than "moderate" recurrent subluxation or lateral 
instability of the right knee.  The Board is particularly 
persuaded by the most recent VA examination in August 2001 
showing an absence of joint effusion, no popliteal masses, 
negative McMurray sign, negative anterior and posterior 
drawer sign, and no instability.  While the veteran reported 
tenderness and subpatellar crepitus was noted, there was no 
indication of severe recurrent subluxation or lateral 
instability, as required by DC 5257.  

Moreover, this evidence is consistent with a previous April 
1996 VA examination which showed no effusion, a "moderate" 
degree of lateral instability, and tenderness.  In addition, 
outpatient treatment records  show very little treatment for 
right knee complaints.  Therefore, the Board finds that the 
right knee disability is appropriately rated at a 20 percent 
disability for "moderate" recurrent subluxation or lateral 
instability.  

IV.  VCAA.  Finally, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statements of the case was provided to the veteran in March 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the March 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the January 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 1996 and 
August 2001.  The veteran failed to report for a more recent 
VA examination.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

Entitlement to an effective date of November 12, 1991, but no 
earlier, for the assignment of a separate rating for 
arthritis with painful or limited motion of the right knee is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating of 10 percent for arthritis with painful motion of 
the right knee is granted for the period from November 12, 
1991, until April 16, 1996, subject to the law and 
regulations governing the payment of monetary benefits.

A rating of 20 percent for arthritis with painful motion of 
the right knee is granted for the period from April 16, 1996, 
until August 2, 2001, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for arthritis with painful 
motion of the right knee is denied for the period from August 
2, 2001.

A rating in excess of 20 percent for subluxation and lateral 
instability, right knee, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


